ROVIRA, Justice,
concurring in part and dissenting in part:
I concur in the majority opinion except as to Part II A, from which I dissent.
The People contend that Higinbotham’s failure to seek speedy disposition of the charge once he was informed of his rights under the Uniform Act resulted in a waiver of his right to assert that the charge should be dismissed for failure of the department to notify him promptly of the detainer.
In response to this argument, the court concludes that lack of prompt notification is an independent violation of the Uniform Act and there is no indication that the legislature intended that a prisoner request final disposition of a charge as a condition precedent to filing a motion to dismiss. Majority op. at 996.
I do not agree with either the People’s position or the conclusion reached in the majority opinion. I believe that where, as here, the prisoner was informed of his rights, the Uniform Act contemplates a request for disposition prior to filing a motion to dismiss. At the time the motion to dismiss is considered, the prisoner can then raise the issue of whether he was promptly informed of any untried indictment, information, or criminal complaint, and his right to request final disposition. If the court should determine that he was not promptly informed, the burden of establishing that the prisoner was not prejudiced by such delay would then be on the People.
Resolution of this issue is simple enough. If the legislature does not agree with the court’s analysis and conclusion, the Uniform Act can be amended to reflect that *1002view. If it does agree, nothing need be done.